MEMORANDUM OPINION
                                          No. 04-11-00196-CV

                                        IN RE Carlos I. URESTI

                                           Original Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 23, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 16, 2011, relator filed a petition for writ of mandamus and a request for

emergency relief, complaining of the trial court’s denial of a motion for legislative continuance.

However, relator’s petition does not satisfy the requirements of the Texas Rules of Appellate

Procedure.      See TEX. R. APP. P. 52.          Relator’s petition fails to comply with numerous

requirements outlined in 52.3(a)-(k). See TEX. R. APP. P. 52.3 (“[t]he petition must, under

appropriate headings and in the order here indicated, contain” all of the items listed in 52.3 (a)-

(k)). Furthermore, relator fails to include a clear and concise argument as to why the trial court

abused its discretion in denying the motion for legislative continuance. TEX. R. APP. P. 52.3(h).


1
 This proceeding arises out of Cause No. 2011-CI-00491, styled In the Matter of the Marriage of Angelica Maria
Macias and Joe Richard Macias, Jr., pending in the 224th Judicial District Court, Bexar County, Texas, the
Honorable Cathy Stryker presiding. However, the ruling complained of was made by the Honorable David A.
Berchelmann, presiding judge of the 37th Judicial District Court, Bexar County, Texas.
                                                                                     04-11-00196-CV


In addition, relator has failed to include an appendix or record that contains the motion for

legislative continuance filed in the trial court and any other document necessary to obtain the

relief sought in this court. See TEX. R. APP. P. 52.3 (k) & 52.7(a) (“Relator must file with the

petition [ ] a certified or sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding”). Finally, any motion for emergency

relief must be filed in a separate motion from the petition in accordance with Rule 52.10. See

TEX. R. APP. P. 52.10.

       Due to the deficiencies in the petition for writ of mandamus filed in this court, we are

unable to determine whether the trial court abused its discretion in denying the motion for

legislative continuance. Accordingly, the petition for writ of mandamus and any emergency

relief sought are DENIED WITHOUT PREJUDICE. TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM




                                                -2-